DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed April 7, 2021. Claims 11 and 13 have been cancelled without prejudice.  Claims 1-10 and 12 are pending and an action on the merits is as follows.

Election/Restrictions
Claims 1-10 and 12 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on November 25, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 25, 2020 is withdraw.  Claims 7-10, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-6 and 12, the closest prior art references Lee et al. (KR 10-2008-0021965), Hirosawa (US 2019/0072794 A1), and Tobe et al. (JP 63-2000126), fail to disclose either singly or in combination, all of the limitations of claim 1, including the limitations, “wherein an adhesive strength exhibited by the spacer elements for the surfaces of the half-cells that the spacer elements contact is greater than an adhesive strength exhibited by the spacer structures for the surface of the half-cell that the spacer structures contact upon assembling the cell.”
In regard to independent claim 7 and dependent claims 8-10the closest prior art references Lee et al. (KR 10-2008-0021965), Hirosawa (US 2019/0072794 A1), and Tobe et al. (JP 63-2000126), fail to disclose either singly or in combination, all of the limitations of claim 1, including the limitations, “wherein an adhesive strength exhibited by the spacer elements for the surfaces of the half-cells that the spacer elements contact is greater than an adhesive strength exhibited by the spacer structures for the surface of the half-cell that the spacer structures contact upon assembling the cell.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. MerlinApril 14, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871